DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner’s amendment was necessary since claim 3 was canceled and incorporated into claim 1 in the amendment filed on 01/25/2022.

Claim 4, line 1 of the application has been amended as follows:

The system accordingly to claim 1,

Allowable Subject Matter
Claims 1-2 and 4-21 allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-2 and 4-21 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially a first laser beam from a first ionizing laser creates a first ionizing beam segment transmitted along a first path that allows for the creation of the corresponding first segment of the ionized conductive path in a first location such that the plurality of segments of the ionized conductive path create the ionized conductive path, and a second laser beam from a second ionizing laser creates a second ionizing beam segment transmitted along a second path so as to intersect the first path of the first ionizing beam at a first intersection point, such that the first segment of the first ionizing beam, from a location where the filamentation of the first ionizing beam is initiated, to the first intersection point, serves as a first segment of the conductive path, wherein the second ionizing beam intersects the first ionizing beam in a manner that the charge traveling along the first segment of the conductive path transfers to the second segment of the conductive path of independent claims 1 and 15, wherein the remote target is a second ionized conductive path, such that the second ionized conductive path in the medium interconnects with the ionized conductive path in the medium wherein a receiver station comprises: a second plurality of ionizing lasers, wherein each ionizing laser of the second plurality of ionizing lasers creates a corresponding ionizing beam that creates a corresponding filament at a corresponding location and orientation in the medium, where the filament forms a segment of the second ionized conductive path, and wherein the plurality of locations and orientations of the resulting plurality of filaments in the medium are such that the resulting plurality of filaments interconnect to form the second ionized conductive path in the medium, wherein, when the second ionized conductive path in the medium interconnects with the ionized conductive path in the medium, an integrated ionized conductive path in the medium is formed from the transmitter station having the power source and the receiver station of independent claim 18 and a corresponding plurality of CW lasers, wherein each ionizing laser has an associated CW laser, such that the corresponding plurality of CW lasers emit CW beams and receive a corresponding plurality of reflected signals that provide information regarding the location of the CW beam paths of the other CW lasers, wherein orientations and positions of the ionizing laser lasers are corrected until the CW laser beam paths intersect with the correct other CW beam paths, such that upon all the CW lasers are correctly oriented and positioned, and wherein the plurality of ionizing lasers are then simultaneously fired so as to create filaments at the correct distance out so as to form the ionized conductive path in the medium of independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836